UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedApril 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-11306 VALUE LINE, INC. (Exact name of registrant as specified in its charter) New York 13-3139843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 East 42nd Street, New York, New York 10017-5891 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 907-1500 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.10 par value The NASDAQ Global Market (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the registrant’s voting and non-voting common stock held by non-affiliates at October 31, 2011 was $15,921,991. There were 9,896,381 shares of the registrant’s Common Stock outstanding at June 29, 2012. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement relating to the registrant’s 2012 Annual Meeting of Shareholders, to be held on September 21, 2012, are incorporated by reference into Part III of this Annual Report on Form 10-K where indicated. TABLE OF CONTENTS PARTI Item1 Business 5 Item1A Risk Factors 15 Item1B Unresolved Staff Comments 19 Item2 Properties 19 Item3 Legal Proceedings 19 Item4 Mine Safety Disclosures 21 PARTII Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item6 Selected Financial Data 23 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item7A Quantitative and Qualitative Disclosures About Market Risk 43 Item8 Financial Statements and Supplementary Data 45 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Item9A Controls and Procedures 47 Item9B Other Information 48 PARTIII Item10 Directors, Executive Officers, and Corporate Governance 49 Item11 Executive Compensation 50 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item13 Certain Relationships and Related Transactions and Director Independence 51 Item14 Principal Accounting Fees and Services 53 PARTIV Item15 Exhibits and Financial Statement Schedules 53 ©2012 Value Line, Inc.All Rights Reserved.Value Line, the Value Line logo, The Value Line Investment Survey, Timeliness and Safety are trademarks or registered trademarks of Value Line Inc. and/or its affiliates in the United States and other countries.All other trademarks are the property of their respective owners. 2 Cautionary Statement Regarding Forward-Looking Information This report contains statements that are predictive in nature, depend upon or refer to future events or conditions (including certain projections and business trends) accompanied by such phrases as “believe”, “estimate”, “expect”, “anticipate”, “will”, “intend” and other similar or negative expressions, that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995, as amended.Actual results for Value Line, Inc. (“Value Line” or “the Company”) may differ materially from those projected as a result of certain risks and uncertainties, including but not limited to the following: ● dependence on key personnel; ● maintaining revenue from subscriptions for the Company’s digital and printpublished products; ● protection of intellectual property rights; ● changes in market and economic conditions, including global financial issues; ● dependence on non-voting revenues and non-voting profits interests in EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”), which serves as an investment advisor to the Value Line Funds and engages in related distribution, marketing and administrative services; ● fluctuations in EAM’s assets under management due to broadly based changes in the values of equity and debt securities, redemptions by investors and other factors, and the effect these changes may have on the valuation of EAM’s intangible assets; ● competition in the fields of publishing, copyright data and investment management; ● the impact of government regulation on the Company’s and EAM’s business; ● availability of free or low cost investment data through discount brokers or generally over the internet; ● the risk that, while the Company believes that the restructuring transaction that closed on December 23, 2010, achieved compliance with the requirements of the order issued by the Securities and Exchange Commission (the “SEC”) on November 4, 2009, the Company might be required to take additional steps which could adversely affect the Company’s results of operations or the Company’s financial condition; ● terrorist attacks, cyber security attacks and natural disasters; ● identifying and executing a suitable lease for replacement office space for the Company’s principal offices prior to expiration in May 2013 of the current, non-renewable lease at the Company’s current location; ● other risks and uncertainties, including but not limited to the risks described in Item 1A, “Risk Factors” herein; and ● other risks and uncertainties arising from time to time. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors which may involve external factors over which we may have no control, or changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion, could also have material adverse effects on future results. Except as otherwise required to be disclosed in periodic reports required to be filed by public companies with the SEC pursuant to the SEC’s rules, we have no duty to update these statements, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks and uncertainties, current plans, anticipated actions, and future financial conditions and results may differ from those expressed in any forward-looking information contained herein. 3 Explanatory Notes References in this Annual Report on Form 10-K for the fiscal year ending April 30, 2012, to “the Company”, “Value Line”, “we”, “us” and “our” refer to Value Line, Inc. and its consolidated subsidiaries, unless the context otherwise requires.In addition, unless the context otherwise requires, references to: “fiscal 2012” is to the twelve month period from May 1, 2011 to April 30, 2012; “fiscal 2011” is to the twelve month period from May 1, 2010 to April 30, 2011; the “Adviser” or “EAM” are to EULAV Asset Management Trust, a Delaware business statutory trust; the “Distributor” or “ES” are to EULAV Securities LLC, a Delaware limited liability company wholly owned by EAM; “EAM LLC” is to EULAV Asset Management LLC, a Delaware limited liability company and wholly-owned former subsidiary of the Company, which prior to the Restructuring Date, was the adviser to the Value Line Funds; “ESI” is to EULAV Securities, Inc., a New York corporation and wholly-owned subsidiary of the Company which, prior to the Restructuring Date was the distributor of the Value Line Funds; the “EAM Declaration of Trust” is to the EAM Declaration of Trust dated December 23, 2010; the “Restructuring Date” is to December 23, 2010, the effective date of the Restructuring Transaction; the “Restructuring Transaction” is to the restructuring of the Company’s asset management and mutual fund distribution businesses whereby (1) ESI was restructured into ES, (2) the Company transferred 100% of its ownership interest in ES to EAM LLC, (3) EAM LLC was converted into EAM and (4) the capital structure of EAM was established so that the Company owns only non-voting revenue and non-voting profits interests of EAM, and each of five individuals owns 20% of the voting profits interests of EAM; and the “Value Line Funds” or the “Funds” are to the Value Line’s Mutual Funds registered under the Investment Company Act of 1940 for which EAM serves (and, prior to the Restructuring Date, EAM LLC served) as investment adviser. 4 Part I Item 1. BUSINESS. Value Line is a New York corporation headquartered in New York City and formed in 1982. The Company’s primary business is producing investment periodicals and related publications and making available copyright data, including certain Proprietary Ranking System and other proprietary information, to third parties under written agreements for use in third-party managed and marketed investment products.Value Line markets under well-known brands including Value Line, the Value Line Logo, The Value Line Investment Survey®, and The Most Trusted Name in Investment Research®. The name “Value Line” as used to describe the Company, its products, and its subsidiaries, and is a registered trademark of the Company. Prior to December 23, 2010, the date of the completion ofthe Restructuring Transaction (see “Restructuring of Asset Management and Mutual Fund Distribution Businesses” below), the Company provided investment management services to the Value Line® Mutual Funds (“Value Line Funds”), institutions and individual accounts and provided distribution, marketing, and administrative services to the Value Line Funds. The Company is the successor to substantially all of the operations of Arnold Bernhard & Company, Inc. (“AB&Co.”).AB&Co. is the controlling shareholder of the Company and, as of April 30, 2012, beneficially owns approximately 87.2% of the outstanding shares of the common stock of the Company. Jean B. Buttner, the Company’s former Chief Executive Officer, owns all of the outstanding voting stock of AB&Co. Restructuring of Asset Management and Mutual Fund Distribution Businesses As more fully discussed in the Company’s Form 10-K for the fiscal year ended April 30, 2011 filed with the SEC on July 29, 2011,(the “2011 Form 10-K”), the Company completed the restructuring of its asset management and mutual fund distribution businesses (the “Restructuring Transaction”) on December 23, 2010 (the “Restructuring Date”) and executed the EAM Declaration of Trust (the “EAM Declaration of Trust”).As part of the RestructuringTransaction: (1) EULAV Securities, Inc. (“ESI”), a New York corporation and wholly-owned subsidiary of the Company that acted as the distributor of the Value Line Funds was restructured into EULAV Securities LLC (“ES”), a Delaware limited liability company; (2) the Company transferred 100% of its interest in ES to EULAV Asset Management LLC (“EAM LLC”), a wholly-owned subsidiary of the Company that acted as the investment adviser to the Value Line Funds and certain separate accounts; (3) EAM LLC was converted into EAM; and (4) EAM admitted five individuals (the “Voting Profits Interest Holders”), as the initial holders of voting profits interests in EAM, with each of such individuals owning 20% of the voting profits interests of EAM, and (5) pursuant to the EAM Declaration of Trust, the Company received an interest in certain revenues of EAM and a portion of the residual profits of EAM but has no voting authority with respect to the election or removal of the trustees of EAM.The Voting Profits Interest Holders, who were selected by the independent directors of the Company, paid no consideration in exchange for their interests in EAM.The Company recorded non-cash post-employment compensation expense during fiscal 2011 for the value of the voting profits interest granted to a former employee of the Company who was one of the initial Voting Profits Interest Holders. The business of EAM is managed by five individual trustees and a Delaware resident trustee (collectively, the “Trustees”) and by its officers subject to the direction of the Trustees.The Company’s non-voting revenues and non-voting profits interests in EAM entitle it to receive a range of 41% to 55% of EAM’s revenues (excluding distribution revenues) from EAM’s mutual fund and separate account business and 50% of the residual profits of EAM (subject to temporary increase in certain limited circumstances).The Voting Profits Interest Holders will receive the other 50% of residual profits of EAM.EAM has elected to be taxed as a pass-through entity similar to a partnership.The EAM Declaration of Trust also provides for distribution of proceeds in the event of a full or partial sale of EAM in accordance with capital accounts and then in accordance with a sharing formula set forth in the EAM Declaration of Trust. Pursuant to the EAM Declaration of Trust, the Company granted EAM the right to use the Value Line name for all existing Value Line Funds and agreed to supply the Value Line Proprietary Ranking System information to EAM without charge or expense. 5 In connection with the Restructuring Transaction, each Value Line Fund’s prior investment advisory agreements with EAM LLC was terminated, and each of the Funds entered into a new investment advisory agreement with EAM.The services provided by EAM under each new agreement and the rates at which fees are paid by each Fund under its new agreement are the same as under that Value Line Fund’s prior advisory agreement, with the other terms of each new agreement substantially identical to those of the prior agreement with such Fund. The Restructuring Transaction enabled the Company and Jean B. Buttner, the Company’s former Chief Executive Officer and indirect controlling shareholder, to comply with an order issued by the SEC on November 4, 2009 that, among other things required Mrs. Jean B. Buttner to disassociate from the Company’s regulated entities.See Item 3, “Legal Proceedings” below. A.Investment Related Periodicals & Publications The investment periodicals and related publications offered by Value Line Publishing LLC (“VLP”), a wholly-owned entity of the Company, cover a broad spectrum of investments including stocks, mutual funds, options and convertible securities.The Company’s periodicals and related publications and services are of interest to individual and professional investors, as well as to institutions including municipal and university libraries and investment firms. The services generally fall into four categories: ● Comprehensive reference periodical publications ● Targeted, niche periodical newsletters ● Investment analysis software ● Current and historical financial databases The comprehensive services (The Value Line Investment Survey, The Value Line Investment Survey - Small and Mid-Cap, The Value Line 600, and The Value Line Fund Advisor Plus) provide both statistical and text coverage of a large number of investment securities, with an emphasis placed on Value Line’s proprietary research, analysis and statistical ranks.The Value Line Investment Survey is the Company’s premier service, published each week and covering approximately 1,700 stocks. The niche newsletters (The Value Line Special Situations Service®, The Value Line Fund Advisor, The Value Line Convertibles Survey and The Value Line Options Survey) provide information on a less comprehensive basis for securities that the Company believes will be of interest to subscribers.Some, although not all of these services make use of Value Line’s proprietary statistical ranks.Value Line Select®is a targeted service with an emphasis on Value Line’sproprietary in-depth research analysis and statistical selections trended toward an investor’s specialized investment style.The newValue LineDividend Select,launched in June 2011, initiates Value Line’s targeted coverage of high dividend yielding stocks. Value Line offers online versions of most of its products at the Company’s website, www.valueline.com.Subscribers to the print versions have in some cases received free access to the corresponding online versions, although online subscribers do not receive a free print edition.The Company is transitioning to a model of separate digital and print products in the retail area.The most comprehensive of the Company’s online efforts is The Value Line Research Center, which allows subscribers to access most of the Company’s publications at a packaged price via the Internet. Investment analysis software (The Value Line Investment Analyzer and The Value Line Mutual Fund Survey for Windows®) includes data sorting and filtering tools.In addition, for institutional and professional subscribers, VLP offers current and historical financial databases (DataFile, Estimates & Projections, Convertibles and Mutual Funds) via CD-ROM or online. 6 The print and digital services include, but are not limited to the following: The Value Line Investment Survey The Value Line Investment Survey is an investment periodical research product providing both timely articles on economic, financial and investment matters and analysis and ranks for equity securities.Ranks indicate projected relative performance based primarily on computer-generated statistics of financial results and stock price performance.Two of the evaluations for covered equity securities are “Timeliness™” and “Safety™.”“Timeliness” Ranks relate to the probable relative price performance of one stock over the next six to twelve months, as compared to the rest of the approximately 1,700 stocks covered.Ranks are updated each week and range from Rank 1 for the expected best performing stocks to Rank 5 for the expected poorest performers.“Safety” Ranks are a measure of risk and are based on the issuer’s relative financial strength and its stock’s price stability.“Safety” ranges from Rank 1 for the least risky stocks to Rank 5 for the riskiest.VLP employs analysts and statisticians who prepare articles of interest for each periodical and who evaluate stock performance and provide future earnings estimates and quarterly written evaluations with more frequent updates when relevant.The Value Line Investment Survey is comprised of three parts: The “Summary & Index” provides updated Timeliness and Safety Ranks, selected financial data, and “screens” of key financial measures; the “Ratings and Reports” section contains updated reports on about 140 stocks each week; and the “Selection & Opinion” section provides economic commentary and data, general interest articles, and four model portfolios selected by analysts covering a range of investment approaches. The Value Line Investment Survey - Small and Mid-Cap The Value Line Investment Survey - Small and Mid-Cap is an investment research product introduced in 1995 that provides short descriptions of and extensive data for approximately 1,800 small and medium-capitalization stocks, many listed on The NASDAQ Stock Market, beyond the approximately 1,700 equity securities of generally larger-capitalization companies covered in The Value Line Investment Survey.Like The Value Line Investment Survey, the Small and Mid-Cap has its own “Summary & Index” providing updated performance ranks and other data, as well as “screens” of key financial measures.The “Ratings and Reports” section, providing updated reports on about 140 equity securities each week, has been organized to correspond closely to the industries reviewed in The Value Line Investment Survey.A combined Index, published quarterly, allows subscribers to easily locate a specific equity security among the approximately 3,500 equity securities covered by both The Value Line Investment Survey and Small and Mid Cap.One unique feature of the Small and Mid-Cap is The Performance Ranking System, which incorporates many of the elements of the Value Line Timeliness Ranking System, modified to accommodate the approximately 1,800 equity securities in the Small and Mid-Cap Survey.The Performance Rank is based on earnings growth and price momentum, and is designed to predict relative price performance over the next six to 12 months.The principal differences between the Small and Mid-Cap Survey and The Value Line Investment Survey are that the Small and Mid-Cap Survey does not include Value Line’s Timeliness Ranks, financial forecasts, analyst comments, or a Selection & Opinion section.These modifications allow VLP to offer this service at a lower price. The Value Line Fund Advisor The Value Line Mutual Fund Ranking System was introduced in 1993.It is the system utilized in the Fund Advisor product, a 48-page newsletter featuring load, no-load, and low-load open-end mutual funds. This product was originally introduced as The Value Line No-Load Fund Advisor in 1994 and augmented in 2009. Each issue offers strategies for maximizing total return, and model portfolios for a range of investor profiles.It also includes information about retirement planning, industry news, and specific fund reviews.A full statistical review, including latest performance, ranks, and sector weightings, is updated each month on approximately 800 leading load, no-load and low-load funds. Included with this product is online access to Value Line’s database of more than 12,000 mutual funds, including screening tools and full-page printable reports on each fund. Fund Advisor Plus subscribers have access to the entire population of up to 20,000 funds. 7 The Value Line Special Situations Service The Value Line Special Situations Service’s core focus is on smaller companies whose equity securities are perceived by Value Line’s analysts as having exceptional appreciation potential.This product was introduced in 1951.A second portfolio of stocks for more conservative investors seeking small company exposure was added in 2009. The Value Line Options Survey The Value Line Options Survey is an online only service that evaluates and ranks approximately 200,000 U.S. equity and equity index options. Features include an interactive database, spreadsheet tools, and a weekly email newsletter. This product is only offered as an online subscription due to the volatility in pricing of options. The Value Line Convertibles Survey Introduced in 1972, this service evaluates and ranks over 600 convertible securities (bonds and preferred stocks) for future market performance.In fiscal 2010, The Value Line Convertibles Survey became an online only product. By moving to online only delivery, all of the product’s subscribers benefit from an enhanced website that includes daily price updates, individual analysis of each security with a printable fact sheet, and a weekly email newsletter alerting subscribers to recent rank changes. Value Line Select Value Line Select, a monthly report, was first published in 1998.It focuses each month on a single company that senior Value Line analysts have selected from a group of high-quality companies whose stocks are viewed as having superior total return potential.Recommendations are backed by in-depth research and are subject to ongoing monitoring by senior research personnel. Value Line Dividend Select Value Line Dividend Select, a monthly report, was introduced in June 2011.This product focuses on companies with dividend yields greater than the average of all stocks covered by Value Line, with a preference for companies that have consistently increased their dividends above the rate of inflation over the longer term and, based on Value Line analysis, have the financial strength both to support and increase dividend payments in the future.Value Line Dividend Select is available online and in print. The Value Line 600 The Value Line 600 is a monthly publication, which contains full-page reports on approximately 600 equity securities.Its reports provide information on many actively traded, larger capitalization issues as well as some smaller growth stocks.Since it was introduced in fiscal 1996, it has been well received by investors who want the same type of analysis provided in The Value Line Investment Survey, but who do not want or need coverage of the approximately 1,700 companies covered by that product.Readers also receive supplemental reports as well as a monthly Index, which includes updated statistics. Value Line Investment Analyzer Value Line Investment Analyzer is a powerful menu-driven software program with fast filtering, ranking, reporting and graphing capabilities utilizing over 350 data fields for various industries and indices and for the approximately 1,700 stocks covered in VLP’s flagship publication, The Value Line Investment Survey. Value Line Investment Analyzer allows subscribers to apply more than 60 charting and graphing variables for comparative research. In addition to containing digital replicas of the entire Value Line Investment Survey, the Value Line Investment Analyzer includes 20-minute delayed data updates through its integration with the Value Line databases via the Internet. The software also includes a portfolio module that lets users create and track their own stock portfolios in depth with up to five years of historical financial data for scrutinizing performance, risk, yield and return. Value Line Investment Analyzer Professional is a more comprehensive product which covers over 6,000 stocks and allows subscribers to create standardized and customized screens. 8 The Value Line Mutual Fund Survey for Windows® Value Line Mutual Fund Survey for Windowsisa monthly CD-ROM or Internet product with weekly Internet updates.The program features powerful sorting and filtering analysis tools.It includes features such as style attribution analysis, a portfolio stress tester, portfolio rebalancing, correlation of fund returns and hypothetical assets. Value Line DataFile Products For our institutional customers, Value Line offers both current and historical data for equities, mutual funds, exchange traded funds (“ ETFs”), and convertibles.All Value Line DataFile products are offered in Microsoft Access and ASCII formats via FTP.Below is a listing of the DataFile products: Fundamental DataFile I and II Value Line’s Fundamental DataFile I contains fundamental data (both current and historical) on approximately 6,400 publicly traded companies that follow U.S. generally accepted accounting principles (“GAAP”). This data product provides annual data from 1955, quarterly data from 1963, and full quarterly data as reported to the SEC from 1985.Value Line also offers historical data on over 9,500 companies that no longer exist in nearly 100 industries via our “Dead Company” File. The Fundamental DataFile has over 400 annual and over 80 quarterly fields for each of the companies included in the database.DataFile is sold primarily to the institutional and academic markets.Value Line also offers a scaled down DataFile product, Fundamental DataFile II, which includes a limited set of historical fundamental data. Estimates and Projections DataFile This DataFile offering contains the proprietary estimates from Value Line analysts on approximately 1,700 companies. Data includes earnings, sales, cash flow, book value, margin, and other popular fields.Projections are for the future one year, three year and five year periods. Mutual Fund DataFile The Value Line Mutual Fund DataFile, covers more than 20,000 mutual funds with up to 20 years of historical data with more than 200 data fields.The Mutual Fund DataFile provides monthly pricing, basic fund information, weekly performance data, sector weights, and many other popular mutual fund data fields. This file is available for download from the Internet on a monthly basis. ETF DataFile Introduced in spring of 2010, this new product is an extensive database containing the complete listing of every U.S.-listed ETF and every component and component weight since inception for every ETF on a daily basis.This includes all rebalancing, cash components, excluded assets, and distributions adjusted automatically on a daily basis. The data also includes the total return of the ETF and the total return of the corresponding underlying index on a daily basis. ETFs are added to the database and corresponding data made available usually by the first day of trading. 9 Convertible DataFile This database is one of the largest sources of information available on convertible securities. Value Line offers data elements on our universe of more than 600 convertible bonds, preferred stocks, and warrants, with our top 150 fundamental and proprietary data items on each security. Value Line Research Center The Value Line Research Center provides on-line access to select Company investment research products covering stocks, mutual funds, options and convertible securities as well as special situation stocks.This service includes full online subscriptions to The Value Line Investment Survey, The Value Line Fund Advisor Plus, The Value Line Daily Options Survey, The Value Line Investment Survey - Small and Mid-Cap, The Value Line Convertibles Survey and The Value Line Special Situations Service.Users can screen more than 250 data fields, create graphs using 25 different variables, and access up to five years of technical history.The Value Line Research Center has the ability to track model portfolios, (standard, small and mid-cap) as well as providing ranks and news. B.Copyright Data Fees Programs The Company has copyright data, which include certain Proprietary Ranking System information and other proprietary information used in third party products, such as unit investment trusts, variable annuities, managed accounts and exchange traded funds, which it distributes under copyright data agreements.The sponsors of these products act as wholesalers and distribute the products by syndicating them through an extensive network of national and regional brokerage firms.These broad marketing networks are assembled and re-assembled each time that a product is introduced into the retail marketplace by a product sponsor.The sponsors of these various products will typically receive copyright data for one or more proprietary ranking systems, which may include Value Line Timeliness, Safety, Technical and Performance ranks, as screens for their portfolios.The sponsors are also given permission to associate Value Line’s trademarks with the products.Value Line collects a copyrightfee from each of the product sponsors/managers primarily based upon the market value of assets invested in each product’s portfolio utilizing the Value Line proprietary data.Since these fees are based on the market value of the respective portfolios using the Value Line proprietary data, the payments to Value Line, which are typically received on a quarterly basis, will fluctuate. Value Line’s primary copyright data products have been structured as unit investment trusts, ETFs, annuity products and other types of managed products, all of which have in common some degree of reliance on the Value Line Ranks for their portfolio creation. These products are offered and distributed by our sponsors.The current primary sponsors include: First Trust Advisors, Jackson National Life Insurance and Advisors Asset Management, Inc.Examples of Value Line’s Copyright Data methodology can be found in the following three Value Line indexed ETFs now listed on the New York Stock Exchange: First Trust Value Line Dividend Fund (FVD) The FVD portfolio seeks to provide total return through a combination of current income and capital appreciation by investing in stocks selected by the third party using Value Line’s Copyright Data from among U.S. exchange listed securities of companies that pay above average dividends and have the potential for capital appreciation. First Trust Value Line 100 (FVL) FVL’s objective is to provide capital appreciation.It seeks to outperform the S&P 500 Index by adhering to a disciplined strategy of investing in a diversified portfolio of the 100 common stocks ranked #1 using Value Line’s Timeliness Ranking System. 10 First Trust Value Line Equity Allocation Fund (FVI) The FVI portfolio invests in a subset of the #1 and #2 ranked stocks selected from Value Line’s Copyright Data per the Value Line Timeliness, Safety, and Technical Ranking Systems. The third party authorized to use the Value Line Copyright Data purchases stocks in the index generated by the Company with the objective of capital appreciation. Total assets managed by third parties participating in the copyright data programs were approximately $3.4 billion as of April 30, 2012, through four clients. C.Investment Management Services Until December 23, 2010, the Company, through its wholly-owned subsidiary EAM LLC, was the investment adviser for the Value Line Funds.Since December 23, 2010, EAM has acted as the Adviser to the Value Line Funds.Of the thirteen Value Line Funds, shares of Value Line Strategic Asset Management Trust (“SAM”) and Value Line Centurion Fund (“Centurion”) are available to the public only through the purchase of certain variable annuity and variable life insurance contracts issued by The Guardian Insurance & Annuity Company, Inc. (“GIAC”). All thirteen of the Value Line Funds are managed by portfolio managers employed by EAM. Until December 23, 2010, the Company through its wholly-owned subsidiary ESI, was the distributor for the Value Line Funds.Since December 23, 2010, ES has acted as the Distributor for the Value Line Funds.State Street Bank, an unaffiliated entity, is the custodian of the assets of the Value Line Funds and provides them with fund accounting and administrative services.Shareholder services for the Value Line Funds are provided by Boston Financial Data Services, an affiliate of State Street Bank. During fiscal 2012, the investment management business benefited from improved equity market conditions.The Value Line Funds generally invest with a growth stock bias in their equity holdings.As a result, during fiscal 2012, most of the Value Line Funds that invest in equity securities outperformed the market and their peers. As of the Restructuring Date, the Company deconsolidated its asset management and mutual fund distribution businesses and its interests in these businesses were restructured as non-voting revenues and non-voting profits interests in EAM.Accordingly, the Company no longer reports this operation as a separate business segment, although it still maintains a significant interest in the cash flows generated by this business and will continue to receive ongoing payments in respect of its non-voting revenues and non-voting profits interests, as discussed below.Total assets in the Value Line Funds managed by EAM at April 30, 2012, were $2.1 billion, 6% below total assets of $2.2 billion in the Value Line Funds managed by EAM at April 30, 2011, as a result of net redemptions from the equity and fixed income funds.During fiscal 2012, the Value Line Convertible Fund, Inc. was merged into the Value Line Income and Growth Fund, Inc.As a result, the number of Value Line Funds managed by EAM was reduced from 14 at the end of fiscal 2011 to 13 at the end of fiscal 2012.Subsequent to fiscal 2012 year-end, the New York Tax Exempt Trust merged into the Value Line Tax Exempt Fund. 11 Total net assets of the Value Line Funds at April 30, 2012, were: ($ in thousands) Value Line Premier Growth Fund, Inc. $ Value Line Strategic Asset Management Trust Value Line Income and Growth Fund, Inc. Value Line Emerging Opportunities Fund, Inc. Value Line Larger Companies Fund, Inc. Value Line Centurion Fund, Inc. Value Line Fund, Inc. Value Line Tax Exempt Fund, Inc. Value Line U.S. Government Securities Fund, Inc. Value Line Asset Allocation Fund, Inc. Value Line U.S. Government Money Market Fund, Inc. Value Line Aggressive Income Trust Value Line New York Tax Exempt Trust* $ * The Value Line New York Tax Exempt Trust was merged into the Value Line Tax Exempt Fund, Inc. on May 18, 2012. Investment management fees and distribution service fees (which we refer to as “12b-1fees”) vary among the Value Line Funds and may be subject to certain limitations.Investment strategies among the equity funds include, but are not limited to, reliance on the Value Line Timeliness ™ Ranking System (the “Ranking System”) and/or the Value Line Performance Ranking System in selecting securities for purchase or sale.The Ranking System compares an estimate of the probable market performance of each stock during the next six to twelve months to that of all of the approximately 1,700 stocks under review and ranks stocks on a scale of 1 (highest) to 5 (lowest). All the stocks followed by the Ranking System are listed on U.S. stock exchanges or traded in the U.S. over-the-counter markets.Prospectuses and annual reports for each of the Value Line open end mutual funds are available on the Funds’ website www.vlfunds.com.Each mutual fund may use “Value Line” in its name only to the extent permitted by the terms of the EAM Declaration of Trust. D.Wholly-Owned Operating Subsidiaries Wholly-owned operating subsidiaries of the Company as of April 30, 2012 include the following: 1. Value Line Publishing LLC (“VLP”) is the publishing unit for the investment related periodical publications and copyright data. 2. Vanderbilt Advertising Agency places advertising on behalf of the Company’s publications. 3. Compupower (“CPWR”) provides subscription fulfillment services and subscriber relations services for VLP’s publications. 4. Value Line Distribution Center (“VLDC”) primarily handles all of the mailings of the publications to VLP’s subscribers.Additionally, VLDC provides office space for CPWR’s subscriber relations and data processing departments, and provides a disaster recovery site for the New York operations. 12 E.Trademarks The Company holds trademark and service mark registrations for various names and logos in multiple countries. Value Line believes that these trademarks and service marks provide significant value to the Company and are an important factor in the marketing of its products and services, as well as in the marketing of the Value Line Funds, now managed by EAM.All of the Company’s trademarks and service marks are valid as long as they are in use and their registrations are properly maintained. The Company is utilizing all of its material trademarks and service marks and properly maintaining all registrations. F.Investments As of April 30, 2012, the Company held total investment assets (excluding its interests in EAM) with a fair market value of $3,881,000 including equity securities classified as available-for-sale, which consist primarily of investments in the ETFs, select common stock holdings of blue chips companies with a concentration on large capitalization companies with high relative dividend yields and non-leveraged ETFs whose performance inversely corresponds to the market value changes of investments in other ETF securities held in the equity portfolio for dividend yield.The Company did not hold any fixed income securities at April 30, 2012. G.Employees At April 30, 2012, the Company and its subsidiaries employed 178 people. The Company and its affiliates, officers, directors and employees may from time to time own securities which are also held in the portfolios of the Value Line Funds or recommended in the Company’s publications.Value Line analysts are not permitted to own securities of the companies they cover.The Company has adopted rules requiring reports of securities transactions by employees for their respective accounts.The Company has also established policies restricting trading in securities whose ranks are about to change in order to avoid possible conflicts of interest. H.Principal Business Segments The information with respect to revenues from external customers and profit and loss of the Company’s identifiable principal business segments is incorporated herein by reference to Note 10 of the Notes to the Company’s Consolidated Financial Statements included in this Form 10-K. Prior to December 23, 2010, the Company’s businesses consolidated into two reportable business segments.The investment periodicals and related publications (retail and institutional) and fees from copyright data, including the Proprietary Ranking System information and other proprietary information, consolidated into one segment called Publishing, and the investment management services to the Value Line Funds and other managed accounts were consolidated into a second business segment called Investment Management.Subsequent to December 23, 2010, the effective date of the Restructuring Transaction, the Publishing segment constitutes the Company’s only reportable business segment.Accordingly, the Investment Management segment information reported below reflects activity only through the date of the Restructuring Transaction. 13 The Company’s assets identifiable to each of its principal business segments at the end of each of the past three fiscal years were as follows: As of April 30, ($ in thousands) Publishing: Investment Periodicals, Related Publications and Copyright Data $ $ $ Investment Management (1) - - Corporate Assets (2) Total $ $ $ Although, through its non-voting revenues and non-voting profits interests in EAM, the Company retains a substantial interest in the cash flows of the investment management business subsequent to the completion of the Restructuring Transaction on December 23, 2010, this business is no longer considered a reportable business segment. Corporate assets at April 30, 2012 and 2011, include Value Line’s non-voting interest in revenues and non-voting interest in profits in EAM valued under the equity method of accounting at $56,331,000 and $56,367,000, respectively, which include distributions received from EAM subsequent to the fiscal years ended April 30, 2012 and 2011, of $497,000 and $514,000, respectively. I.Competition Both the investment information and publishing business conducted by the Company and the investment management business conducted by EAM are very competitive.There are many competing firms and a wide variety of product offerings.Some of the firms in these industries are substantially larger and have greater financial resources than the Company and EAM.The Internet continues to increase the amount of competition in the form of free and paid online investment research.With regard to the investment management business conducted by EAM, the prevalence of broker supermarkets or platforms permitting easy transfer of assets among mutual funds, mutual fund families, and other investment vehicles tends to increase the speed with which shareholders can leave or enter the Value Line Funds based, among other things, on short-term fluctuations in performance. 14 J.Executive Officers of the Registrant The following table lists the names, ages (at June 29, 2012), and principal occupations and employment during the past five years of the Company’s Executive Officers.All officers are elected to terms of office for one year.Except as noted, each of the following has held an executive position with the companies indicated for at least five years. Name Age Principal Occupation or Employment Howard A. Brecher 58 Chairman and Chief Executive Officer since October 2011; Acting Chairman and Acting Chief Executive Officer from November 2009 to October 2011; Chief Legal Officer; Vice President and Secretary until January 2010; Vice President and Secretary of each of the Value Line Funds from June 2008 to December 2010; Secretary ofEAM LLC from February 2009 until December 2010; Director and General Counsel of AB&Co.Mr. Brecher has been an officer of the Company for more than 19 years. Stephen R. Anastasio 53 Vice President since December 2010; Director since February 2010; Treasurer since 2005; Treasurer of each of the Value Line Funds from September 2005 to August 2008. Mr. Anastasio has been an officer of the Company for more than 9 years. WEB SITE ACCESS TO SEC REPORTS The Company’s Internet site address is www.valueline.com.The Company’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to these reports are made available on the “Corporate Filings” page under the “About Value Line” tab of the Company’s websitefree of charge as soon as reasonably practicable after the reports are filed electronically with the SEC.All of the Company’s SEC reports are also available on the SEC Internet site, www.sec.gov. ITEM 1A.RISK FACTORS In addition to the risks referred to elsewhere in this Form 10-K, the following risks, among others, sometimes may have affected, and in the future could affect, the Company’s businesses, financial condition or results of operations and/or the investment management business conducted by EAM and consequently, the amount of revenue we receive from EAM.The risks described below are not the only ones we face.Additional risks not discussed or not presently known to us or that we currently deem insignificant, may also impact our businesses. The Company and its subsidiaries are dependent on the efforts of its executives and professional staff. The Company’s future success relies upon its ability to retain and recruit qualified professionals and executives.The Company’s executive officers do not have employment agreements with the Company and the Company does not maintain “key man” insurance policies on any of its executive officers.The loss of the services of key personnel could have an adverse effect on the Company. A decrease in the revenue generated by EAM’s investment management business could adversely affect the Company’s cash flow and financial condition. The Company derives a significant portion of its cash flow from its non-voting revenues and non-voting profits interests in EAM.A decrease in the revenue generated by EAM’s investment management business, whether resulting from performance, competitive, regulatory or other reasons, would reduce the amount of cash flow received by the Company from EAM, which reduction could adversely affect the Company’s cash flow and financial condition. 15 EAM’s assets under management, which impact EAM’s revenue, and consequently the amount of the cash flow that the Company receives from EAM, are subject to fluctuations based on market conditions and individual fund performance. Financial market declines and/or adverse changes in interest rates would generally negatively impact the level of EAM’s assets under management and consequently its revenue and net income.Major sources of investment management revenue for EAM (i.e., investment management and service and distribution fees) are calculated as percentages of assets under management.A decline in securities prices or in the sale of investment products or an increase in fund redemptions would reduce fee income.A prolonged recession or other economic or political events could also adversely impact EAM’s revenue if it led to decreased demand for products, a higher redemption rate, or a decline in securities prices.Good performance of managed assets relative to both competing products and benchmark indices generally assists in both retention and growth of assets, and may result in additional revenues.Conversely, poor performance of managed assets relative to competing products or benchmark indices tends to result in decreased sales and increased redemptions with corresponding decreases in revenues to EAM.Poor performance could, therefore reduce the amount of cash flow that the Company receives from EAM, which reduction could adversely affect the Company’s financial condition. EAM derives all of its investment management fees from the Value Line Funds. EAM is dependent upon management contracts and service and distribution contracts with the Value Line Funds under which these fees are paid.As required by the Investment Company Act of 1940 (the “1940 Act”), the Trustees/Directors of the Funds, all of whom are all independent of the Company and of EAM, have the right to terminate such contracts.If any of these contracts are terminated, not renewed, or amended to reduce fees, EAM’s financial results, and consequently, the amount of cash flow received by the Company from EAM, and the Company’s financial condition, may be adversely affected. If the Company does not maintain its subscriber base, its operating results could suffer. A substantial portion of the Company’s revenue is generated from print and digital subscriptions, which are paid in advance by subscribers.Unearned revenues are accounted for on the Consolidated Balance Sheet of the Company within current and long term liabilities.The backlog of orders is primarily generated through renewals and new subscription marketing efforts as the Company deems appropriate.Future results will depend on the renewal of existing subscribers and obtaining new subscriptions for the investment periodicals and related publications.The availability of competitive information on the Internet at low or no cost has had and may continue have a negative impact on the demand for VLP’s products. The Company believes that the negative trend in overall subscription revenue experienced in recent years is likely to continue if the Company’s historic dependence on the retail market continues. In recent years, the Company has experienced a negative trend in overall subscription revenue.The Company believes that this trend is likely to continue until initiatives to increase business in the professional investor market segment result in greater revenues, which is not assured.New products are being developed for this segment, and sales efforts have increased.The Company has established the goal of developing competitive digital products and marketing them effectively through traditional and digital channels to retail and institutional customers.Towards that end, Company staff is developing marketing strategies and modernizing legacy information technology systems.However, the Company is not able to predict when these efforts will result in the launch of new products or whether they will be successful in reversing the trend of declining subscription revenues, nor can the Company predict whether its initiatives to increase business in the professional investor market segment will be successful. Loss of copyright data clients or decline in their customers could reduce the Company’s revenues. Copyright data agreements are based on market interest in the respective proprietary information.If the fees from proprietary information decline, the Company’s operating results could suffer. 16 Failure to protect its intellectual property rights and proprietary information could harm the Company’s ability to compete effectively and could negatively affect operating results. The Company’s trademarks and tradenames are important assets to the Company.Although its trademarks are registered in the United States and in certain foreign countries, the Company may not always be successful in asserting global trademark or tradename protection. In the event that other parties infringe on its intellectual property rights and it isnot successful in defending its intellectual property rights, the result may be a dilution in the value of the Company’s brands in the marketplace. If the value of the Company’s brands becomes diluted, such developments could adversely affect the value that its customers associate with its brands, and thereby negatively impact its sales. Any infringement of our intellectual property rights would also likely result in a commitment of Company resources to protect these rights through litigation or otherwise. In addition, third parties may assert claims against our intellectual property rights and we may not be able successfully to resolve such claims.All of the Company’s trademarks and service marks are valid as long as they are in use and their registrations are properly maintained. The Company is utilizing all of its material trademarks and service marks and properly maintaining registrations for them. Adverse changes in market and economic conditions could lower demand for the Company’s and EAM’s products andservices. The Company provides its products and services to individual investors, financial advisors, and institutional clients. Adverse conditions in the financial and securities markets mayhave an impact on the Company’s subscriptionrevenues, securities income, and copyright data fees which could adversely affect the Company’s results of operations and financial condition.Adverse conditions in the financial and securities markets could also have an adverse effect on EAM’s investment management revenues and reduce the amount of cash flow that the Company receives from EAM, which reduction could adversely affect the Company’s financial condition. The Company and EAM face significant competition in their respective businesses. Both the investment information and publishing business conducted by the Company and the investment management business conducted by EAM are very competitive.There are many competing firms and a wide variety of product offerings.Some of the firms in these industries are substantially larger and have greater financial resources than the Company and EAM.With regard to the investment information and publishing business, barriers to entry have been reduced by the minimal cost structure of the Internet and other technologies.With regard to the investment management business, the absence of significant barriers to entry by new investment management firms in the mutual fund industry increases competitive pressure.Competition in the investment management business is based on various factors, including business reputation, investment performance, quality of service, marketing, distribution services offered, the range of products offered and fees charged.Access to mutual fund distribution channels has also become increasingly competitive. Government regulations, any changes to government regulations, and regulatory proceedings and litigation may adversely impact the business of the EAM. Changes in legal, regulatory, accounting, tax and compliance requirements could have an effect on EAM’s operations and results, including but not limited to increased expenses and restraints on marketing certain funds and other investment products.EAM is registered with the SEC under the Investment Advisers Act of 1940 (the “Advisers Act”).The Advisers Act imposes numerous obligations on registered investment advisers, including fiduciary, record keeping, operational and disclosure obligations.ES is registered as a broker-dealer under the Securities Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority, also known as “FINRA”.Each Value Line Fund is a registered investment company under the 1940 Act.The 1940 Act requires numerous compliance measures, which must be observed, and involves regulation by the SEC.Each fund and its shareholders may face adverse tax consequences if the Value Line Funds are unable to maintain qualification as registered investment companies under the Internal Revenue Code of 1986, as amended.Those laws and regulations generally grant broad administrative powers to regulatory agencies and bodies such as the SEC and FINRA.If these agencies and bodies believe that EAM, ES or the Value Line Funds have failed to comply with their laws and regulations, these agencies and bodies have the power to impose sanctions. EAM, ES and the Value Line Funds, like other companies, can also face lawsuits by private parties.Regulatory proceedings and lawsuits are subject to uncertainties, and the outcomes are difficult to predict.Changes in laws, regulations or governmental policies, and the costs associated with compliance, could adversely affect the business and operations of the EAM, ES and the Value Line Funds.An adverse resolution of any regulatory proceeding or lawsuit against the EAM or ES could result in substantial costs or reputational harm to them or to the Value Line Funds and have an adverse effect on their respective business and operations.An adverse effect on the business and operations of EAM, ES and/or the Value Line Funds could reduce the amount of cash flow that the Company receives in respect of its non-voting revenues and non-voting profits interests in EAM and, consequently, could adversely affect the Company’s cash flows, results and financial condition. 17 Terrorist attacks could adversely affect the Company and EAM. A terrorist attack, including biological or chemical weapons attacks, and the response to such terrorist attacks, could have a significant impact on the New York City area, the local economy, the United States economy, the global economy, and U.S. and/or global financial markets, and could also have a material adverse effect on the Company’s business and on the investment management business conducted by EAM. Our controlling stockholder exercises voting control over the Company and has the ability to elect or remove from office all of our directors. As of April 30, 2012, AB&Co. beneficially owned approximately 87.2% of the outstanding shares of the Company’s voting stock.AB&Co. is therefore able to exercise voting control with respect to all matters requiring stockholder approval, including the election or removal from office of all of our directors. We are not subject to most of the listing standards that normally apply to companies whose shares are quoted on NASDAQ. Our shares of common stock are quoted on the NASDAQ Global Market (“NASDAQ”).Under the NASDAQ listing standards, we are deemed to be a “controlled company” by virtue of the fact that AB&Co. has voting power with respect to more than 50% of our outstanding shares of voting stock.A controlled company is not required to have a majority of its board of directors comprised of independent directors.Director nominees are not required to be selected or recommended for the board’s selection by a majority of independent directors or a nomination committee comprised solely of independent directors, nor do the NASDAQ listing standards require a controlled company to certify the adoption of a formal written charter or board resolution, as applicable, addressing the nominations process.A controlled company is also exempt from NASDAQ’s requirements regarding the determination of officer compensation by a majority of the independent directors or a compensation committee comprised solely of independent directors.Although we currently comply with certain of the NASDAQ listing standards that do not apply to controlled companies, our compliance is voluntary, and there can be no assurance that we will continue to comply with these standards in the future. We are subject to cyber security risks and may incur costs in connection with our efforts to enhance and ensure security from cyber security attacks. Substantial aspects of ourbusiness depend on the secure operation of our computer systems and e-commercewebsites. Security breaches could expose us to a risk of loss or misuse ofsensitive information, including our own proprietary information and that of our customersand employees. While we devote substantial resources to maintaining adequate levels of cyber security,our resourcesand technical sophistication may not be adequate to prevent all of the rapidly evolving types of cyber attacks.Actual or anticipated attacks and risks may cause us to incur increasing costs for technology, personnel and services to enhance security or to respond to occurrences. Many of our customers use credit cards to pay for their subscriptions. While we believe that our payment card systems are secure and compliant with payment card industry standards, advances in computer capabilities and in the sophistication of cybercriminals may allow the technology we rely upon to protect payment card data to be compromised, exposing us to claims in the future.In addition, if we fail to follow payment card industry security standards, even if there is no compromise of customer information, we could incur significant fines or lose our ability to accept payment cards, which could cause material damage to our business. Changes to existing accounting pronouncements or taxation rules or practices may affect how we conduct our business and affect our reported results of operations. New accounting pronouncements or tax rules and varying interpretations of accounting pronouncements or taxation practice have occurred and may occur in the future. A change in accounting pronouncements or interpretations or taxation rules or practices can have a significant effect on our reported results and may even affect our reporting of transactions completed before the change is effective. Changes to existing rules and pronouncements, future changes, if any, or the questioning of current practices or interpretations may adversely affect our reported financial results or the way we conduct our business. 18 The lease for our principal offices expires in May 2013. The Company’s lease for our principal executive and publishing offices, located in New York City, expires in May 2013, and the lease does not contain a renewal provision.The Company is seeking suitable replacement office space on acceptable terms.The Company recognizes it may incur certain costs in connection with the relocation of its New York City offices.Based on current staff levels and technology enhancements, the Company intends to lease a smaller amount of office space than is provided under its current lease.However, if the Company is not able to lease new office space on economically attractive terms, it may in the future incur increased occupancy costs, at least on an interim basis. Restructuring Transaction The Restructuring Transaction that closed on December 23, 2010, is believed by the Company to have achieved compliance with the requirements of the order issued by the SEC on November 4, 2009 (see Item 3, “Legal Proceedings”, below).However, there is a risk that the Company might be required to take additional steps, which, if required could adversely affect the Company’s results of operations or its financial condition. Item 1B. UNRESOLVED STAFF COMMENTS. None, to the knowledge of the Company. Item 2. PROPERTIES. The Company leases approximately 64,000 square feet of office space at 220 East 42nd Street in New York, NY.The lease expires May 2013 and does not contain a renewal provision. In connection with the Restructuring Transaction the Investment Management division vacated the New York premises.As a result, approximately one-fifth of the available space in the New York facility is presently not utilized.The Company intends to lease a smaller amount of office space than is provided under its current lease and is seeking suitable replacement office space on acceptable terms.In addition to the New York office space, the Company owns a warehouse facility with approximately 85,000 square feet in New Jersey.The facility primarily serves the distribution operations of VLDC for the various Company publications and the fulfillment operations of CPWR for the publications and serves as a disaster recovery site for the Company.The Company believes the capacity of these facilities is sufficient to meet the Company’s current requirements. Item 3. LEGAL PROCEEDINGS. In November 2009, the Company concluded a negotiated settlement with the SEC as a result of an investigation into former brokerage practices (the “Settlement”).To comply with the SEC order, the Company during fiscal 2011 disassociated itself from the former Investment Adviser and broker-dealer operations in the previously defined Restructuring Transaction. As required by the Settlement, the Company paid $43,706,000 to the SEC in November 2009. This payment was used by the SEC to create a “Fair Fund” pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002.The Fair Fund is being used to reimburse shareholders who owned shares in the affected Value Line Funds in the period covered by the Settlement.The Company is required to bear all costs associated with the Fair Fund distribution, including compensating a third party consultant appointed by the SEC to administer the Fair Fund distribution.The SEC has appointed A.B. Data, Ltd., which has no affiliation with the Company, as the Administrator of the Fair Fund.During fiscal 2011, the Company reduced its estimate of the costs of administration of the Fair Fund and other costs associated with the Settlement from $4,400,000 to $2,633,000. 19 In order to comply with the Settlement, the Company also entered into the Restructuring Transaction, which was effective as of December 23, 2010 (the “Restructuring Date”), whereby the investment advisory business (including both the investment adviser to the Value Line Funds and the underwriter and distributor of the Value Line Funds) was transferred to EAM, a Delaware business statutory trust.As part of the Restructuring Transaction, the Company transferred 100% of the voting power in EAM to five individual voting profits interest holders of EAM. Each of the five individuals holding voting profits interests in EAM, none of whom is under the control of the Company or its direct or indirect majority shareholder, was granted 20% of the voting power in EAM.As a result, the Company ceased to “control” (as that term is defined in the 1940 Act) the Adviser or the Distributor, even though the Company continues to have both a non-voting revenues interest and a non-voting profits interest in EAM. In connection with the Restructuring Transaction, in accordance with the requirements of the 1940 Act, at the time of the Restructuring Transaction, each Fund’s prior investment advisory agreement terminated and EAM entered into a new investment advisory agreement with each Fund.The services provided by EAM under each new agreement and the rates at which fees are paid by each Fund under its new agreement are the same as under that Fund’s prior investment advisory agreement.In addition, the other terms of each Fund’s new investment advisory agreement are the same as that Fund’s prior investment advisory agreement, except for the date of execution, the two-year initial term, immaterial updating changes and immaterial changes in form. Each Fund had a distribution agreement with ESI (the “Distributor”), a wholly-owned subsidiary of EAM LLC, pursuant to which the Distributor acted as principal underwriter and distributor of the Funds.As part of the Restructuring Transaction ESI was restructured as a Delaware limited liability company and changed its name to EULAV Securities LLC (which we sometimes refer to as “ES”).No other changes were made to the Distributor’s organization, including its operations and personnel.The Distributor is not entitled to receive any compensation for its services under the Agreements, although it is entitled to receive fees under each Fund’s Service and Distribution Plan. As part of the Restructuring Transaction, EAM’s capital structure was revised so that Value Line owns only a non-voting revenues interest and a non-voting profits interest in EAM and five individuals each own 20% of the voting profits interests of EAM.The holders of EAM’s voting profits interests were required to elect five individual trustees and a Delaware resident trustee of EAM.The trustees of EAM, other than the Delaware trustee, function like a board of directors in managing the business of EAM.The five holders of the voting profits interests elected themselves as the five initial individual trustees of EAM and elected the Corporation Trust Company as the Delaware resident trustee. Collectively, the holders of the voting profits interests in EAM are entitled to receive 50% of the residual profits of the business, in which the share of Mr. Appel is 45% and the others each 1.25%, subject to temporary adjustments in certain circumstances.Value Line retains a non-voting profits interest representing 50% of residual profits, subject to temporary adjustments in certain circumstances, and has no power to vote for the election, removal or replacement of the trustees of EAM. Value Line also has a non-voting revenues interest in EAM pursuant to which it is entitled to receive a portion of the non-distribution revenues of the business ranging from 41% at non-distribution fee revenue levels of $9 million or less to 55% at such revenue levels of $35 million or more.In the event the business is sold or liquidated, the first $56.1 million of net proceeds (the value of the business at the time the Restructuring Transaction was approved as determined by the directors of Value Line after reviewing a valuation report by the directors’ financial advisors) plus any additional capital contributions (Value Line or any holder of a voting profits interest, at its discretion, may make future contributions to its capital account in EAM), which contributions would increase its capital account but not its percentage interest in operating profits, will be distributed in accordance with capital accounts; 20% of the next $56.1 million will be distributed to the holders of the voting profits interests and 80% to the holder of the non-voting profits interests (currently, Value Line); and the excess will be distributed 45% to the holders of the voting profits interests and 55% to the holder of the non-voting profits interest (currently, Value Line). 20 In connection with the Restructuring Transaction, Value Line (1) granted each Fund use of the name “Value Line” so long as EAM remains the Fund’s adviser and on the condition that the Fund does not alter its investment objectives or fundamental policies from those in effect on the date of the investment advisory agreement with EAM, provided also that the Funds do not use leverage for investment purposes or engage in, short selling or other complex or unusual investmentstrategies that create a risk profile similar to that of so-called hedge funds, (2) agreed to provide EAM its Proprietary System information without charge on as favorable a basis as to Value Line’s best institutional customers and (3) agreed to capitalize the business with $7 million of cash and cash equivalents. EAM is organized as a Delaware statutory trust and has no fixed term.However, in the event that control of the Company’s majority shareholder changes, or in the event that the majority shareholder no longer beneficially owns 5% or more of the voting securities of the Company, then the Company has the right, but not the obligation, to buy the voting profits interests in EAM at a fair market value to be determined by an independent valuation firm in accordance with the terms of the EAM Declaration of Trust. Value Line also has certain consent rights with respect to extraordinary events involving EAM, such as a proposed sale of all or a significant part of EAM, material acquisitions, entering into businesses other than asset management and fund distribution, paying compensation in excess of the mandated limit of 22.5%-30% of non-distribution fee revenues (depending on the level of such revenues), declaring voluntary bankruptcy, making material changes in tax or accounting policies or making substantial borrowings, and entering into related party transactions. These rights were established to protect Value Line’s non-voting revenues and non-voting profits interests in EAM. On a short-term transitional basis, EAM occupied a portion of the premises that the Company leases from a third party.The Company received rental payments from EAM and provided certain accounting and other administrative support services to EAM on a transitional basis. In accordance with the terms of the Restructuring Transaction, EAM vacated the Company’s leased premises before June 1, 2011. On September 3, 2008, the Company was served with a derivative shareholder’s suit filed in the New York County Supreme Court (the “Court”) naming as defendants certain current and former directors of the Company and alleging breach of fiduciary duty, primarily arising from matters which gave rise to the settlement of the SEC matter. The complaint sought return of remuneration by the directors and other remedies. A second derivative shareholder’s suit was filed in the Court on or about November 9, 2009, naming certain current and former Value Line directors and Value Line’s controlling shareholder, AB&Co., as defendants. The allegations made and remedies sought in this suit were substantially identical to those of the September 2008 derivative suit.In January 2010, the Court consolidated the two actions. Following mediation, the defendants in the consolidated cases filed in 2008 and 2009 entered into a settlement agreement with the plaintiffs, which was approved by the Court on December 7, 2011. The settlement called for payment of settlement funds, from sources other than Value Line or any of its subsidiaries, in an aggregate sum of $2.9 million, inclusive of all legal fees and other costs and expenses of the plaintiffs, for the benefit of the Company’s shareholders other than AB&Co., all other named defendants and members of the immediate families of named defendants.The settlement payment was made on February 6, 2012, and the net settlement funds in the amount of $1.5177 per share were distributed on March 9, 2012 to all shareholders of record (other than the excepted categories) as of December 7, 2011. Since the settlement payment into the settlement fund was by parties other than the Company, the settlement had no material effect on the financial condition, results of operations or cash flows of the Company. Item 4. Mine Safety Disclosures Not applicable. 21 Part II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Registrant’s Common Stock is traded on NASDAQ under the symbol “VALU”.The approximate number of record holders of the Registrant’s Common Stock at April 30, 2012 was 49.As of June 29, 2012, the closing stock price was $11.89. The reported high and low prices and the dividends paid on these shares during the past two fiscal years were as follows: Quarter Ended High Low Dividend Declared Per Share April 30, 2012 January 31, 2012 October 31, 2011 July 31, 2011 April 30, 2011 January 31, 2011 October 31, 2010 July 31, 2010 On July 19, 2012, the Board of Directors of Value Line declared a quarterly dividend of $0.15 per share to shareholders of record as of July 31, 2012 to be paid on August 9, 2012. There are no securities of the Company authorized for issuance under equity compensation plans.The Company did not sell any unregistered shares of common stock during the fiscal year ended April 30, 2012. Purchases of Equity Securities by the Company In January 2011, the Company’s Board of Directors authorized the repurchase of shares of the Company’s common stock, at such times and prices as management determined to be advisable, up to an aggregate purchase price of $3,200,000.The repurchase authorization extended through January 15, 2012, at which time the authorization was not extended and expired.During fiscal 2012, the Company repurchased 78,500 shares of common stock at an aggregate cost of $946,000 under this approved repurchase program. 22 Item 6. SELECTED FINANCIAL DATA. Fiscal Years ended April 30, ($ in thousands, except number of shares and earnings (loss) per share amounts) Revenues: Investment periodicalsand relatedPublications $ Copyright data fees Total investment periodicals and relatedPublications Investment management fees and services - Total revenues $ Income (loss) from operations $ $ $ ) $ $ Gain from deconsolidation of subsidiaries $
